NOTICE OF ALLOWABILITY



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mei Lin Wong on 5/5/2022.
The application has been amended as follows:

Claim 1, line 6, delete “high” before “pressure.” 

Claim 12, line 6, delete “high” before “pressure” and line 7, replace “a” before “pressure” with --the--. 

Claim 7, line 2, replace “rage” with --range--. 



Allowable Subject Matter
Claims 1-9 and 11-12 are allowed.
The closet prior art references are the following (1) Uchiyama et al. (US 10,669,389); (2) Pawloski et al. (US 2012/0009420); (3) Britton et al. (US 8,268,901); and (4) Shinohara et al. (US 2014/0336289).
Uchiyama et al. teach a method and device for producing a polylactic acid foam molding material and a foam molded article (abstract). The polylactic acid is crosslinked using from between 0.2 and 2.0 parts by weight of a crosslinking agent having epoxy groups, per 100 parts by weight of the polylactic acid, which is about 0.2 to about 2wt% of epoxy group containing crosslinked agent. See column 6, lines 17-20. The polylactic acid and crosslinking agent are melted and subjected to physical molecular weight reduction in the presence of a supercritical inert gas and subjected to mechanical pulverization through shear force. See column 6, lines 20-23. Examples of supercritical inert gas include carbon dioxide and nitrogen. See column 10, lines 63-65. The polylactic acid can be in the form of beads, to which the inert gas is suppled in an amount of between 0.1 and 2% by weight. See column 11, lines 9-11. A foam nucleating agent is preferably added to the polylactic acid, with examples including talc, mica, calcium carbonate, which are added in amounts of from 0.5 to 5% by weight, more preferably 0.5 to 2% by weight. See column 11, line 59 to column 12, line 4. The supercritical inert gas, such as carbon dioxide or nitrogen, is added to the polylactic acid under high-temperature and high pressure. See column 12 lines 14-19. 
Uchiyama et al. fails to disclose conveying foamed pellets to a mold in a second vessel filled with water or oil and heating the second vessel to a temperature range of 60 to 90ºC for 1 min to 14 min as required by instant claim 1. 
Pawloski et al. teach foamed articles and methods of production thereof (abstract). In one embodiment, foamed strands are cooled and cut using convention equipment. The foamed beads are produced using biobased polymers, with an example being polylactic acid (¶49). Blowing agents are incorporated into the melt-processable composition including the polymer and additives. See ¶51. In some embodiments the additives include at least about 5wt% blowing agent. See ¶56. The polymer includes a chain extender such as those marketed under the name Joncryl from BASF. See ¶59. Joncryl chain extenders include epoxy chain extenders. The composition used to produce the foamed beads further include a nucleating agent such as talc, calcium carbonate, clay, mica, or titanium dioxide. See ¶59. The blowing agent may be included in amounts up to 20wt%. The chain extender is included in amounts of from about 0.1 to about 10wt%. Nucleating agents are added in preferable amounts of up to 5% by weight. See ¶62. An expressly named example of blowing agent is supercritical carbon dioxide. See ¶63. The supercritical carbon dioxide is combined with the polymer melt and extruded. As the melt exits the extruder and is cut, the supercritical carbon dioxide expands to form the foamed beads. The beads may be heated during a secondary expansion. See ¶63. The foamed beads may be pressurized with a gas to allow for additional expansion of the bead in a molding process for the desired end product. The gas used to pressurize the foamed beads include carbon dioxide or nitrogen. The beads are put into a mold to form a selected product. See ¶64.
In the process of Pawloski et al. the polymer blowing agent, nucleating agent, and optional additives such as crosslinking agent and nucleating agent are melt-blended together using, for example, an extruder. The melt-blended mixture is extruded and cut into foamed beads. After pelletization, the foamed bead is formed by expansion of the blowing agent. The resulting foamed beads can be molded into articles. The foamed beads are pressurized with a gas such as carbon dioxide before molding. See ¶68. 
Pawloski et al. fail to teach pouring the pellets into a high pressure vessel and dissolving the supercritical gas into the high pressure vessel to effuse the supercritical gas. Pawloski et al. further fail to teach conveying foamed pellets to a mold in a second vessel filled with water or oil and heating the second vessel to a temperature range of 60 to 90ºC for 1 min to 14 min. 
Britton et al. (US 8,268,901) teach a particulate expandable polylactic acid used to produce foamed moulded products and a method of producing a foamed moulded article. See abstract. The polylactic acid preferably comprises a chain extender including polyepoxide chain extenders (see column 4, lines 33-36). The polylactic acid may further comprise a nucleating agent such as talc or clay. See column 4, lines 44-48. The invention of Britton comprises a method comprising the following the steps: a) providing a polylactic acid; b) forming the PLA into particles; c) coating the particles; and d) impregnating the coated particulate PLA particles with a blowing agent to obtain expandable PLA. See column 5, line 10-18. Step b) can be carried out using an extruder. The PLA (including the crosslinking agent and nucleating agent) are mixed in a twin-screw extruder and extruded and then cut to form particles. See column 5, lines 24-30. Examples of blowing agents which are used to impregnate the particles include carbon dioxide and nitrogen. See column 5, lines 31-32. The particulate expandable PLA particles can be prefoamed and then placed in a mold under specific temperature and pressure conditions to form a foamed moulded product. See column 5, lines 33-36 and column 5, lines 60-67. The specific temperature to which the particulate PLA is heated in the mold is preferably from 60 to 100ºC. See column 6, lines 5-10. 
In Example 1, the particulate PLA is impregnated with carbon dioxide in a pressure vessel at a pressure of 20 bar for a predetermined period of time. 20 bar is equivalent to 2 MPa. The particulate PLA is prefoamed at 90ºC for 1 minute. The particles are coated and the coated particles are reimpregnated with CO2 in the pressure vessel at 20 bar (2 Mpa) for 20 minutes. The re-impregnated particles are moulded using an industrial moulding machine in which further expansion of the pre-expanded particles occurs via the use of steam. 
Britton et al. fail to disclose that the pre-foamed pellets are conveyed to a mold in a second vessel filled with water or oil. The pre-expanded particles are loaded/placed in an industrial production unit for foamed moulded particles and then fused and expanded using steam. This is distinct from placing the particles to a mold in a second vessel filled with water or oil followed by heating to 60-90ºC for 1 to 14 minutes as required by instant claim 1. 
Shinohara et al. ‘289 teach a process for producing polylactic acid (PLA) resin expanded beads which have excellent in-mold moldability and which are capable of producing an in-mold molded article. See ¶1. In one embodiment, the PLA expanded beads are produced by dispersing resin particles in a dispersing medium in a closed vessel, which would require placing or pouring the resin particles into the vessel before closing, and impregnating a physical blowing agent into the closed vessel maintained at a high temperature and high pressure to obtain foamable resin particles, and releasing the foamable resin particles from the vessel maintained at a high temperature and high pressure to an atmosphere having a pressure lower than the inside of the vessel thereby obtaining expanded beads. See ¶33. The PLA resin of Shinohara et al. is modified with an epoxide. The epoxides of Shinohara perform the function of chain extender. See ¶37-40. The epoxide is present in an amount of from 0.5 to 30 parts by weight, more preferably 0.8 to 25 parts by weight per 100 parts by weight PLA resin. See ¶41. This is a range of about 0.8 to about 25% by weight. In the process of Shinohara, it is preferred that the particles are heat treated in a closed vessel in a temperature range of from the melting point of the resin minus 30ºC to the melting point of the resin minus 10ºC for, preferably, 5 to 15 minutes. See ¶58. 
To produce the epoxide modified PLA, the PLA resin, an epoxide, and additives are melt kneaded together in an extruder. The mixed molten resin is extruded in the form of strands; the extruded strands are cooled by being immersed in water; and the cooled strands are cut with a pelletizer to form particles. See ¶74. These particles are dispersed in water in a closed vessel such as a pressure resisting vessel to which a blowing agent is fed under pressure in a predetermined amount. The dispersion is stirred at elevated temperature for a predetermined time to impregnate the blowing agent into the resin particles to obtain foamable resin particles. The foamable particles are released from high temperature and high pressure to an atmosphere at lower pressure than that within the vessel to allow the foamable particles to expand into expanded (i.e. foamed) beads. See ¶68. The particles may be charged again into a pressure resisting vessel, subjected to a pressurization treatment using pressurized gas such as air and finally heated in a pre-expansion vessel with a heating medium such as hot wind, steam, or a mixture of steam and air, to obtain the desired expansion ratio.  As the dispersing medium, water is preferred. Carbon dioxide is the preferred blowing agent, which is preferably used in amounts of from 1 to 15 parts by weight per 100 parts by weight PLA resin, which is about 1wt% to about 15weight% based on the PLA resin. See ¶73. Examples of the optional additives which are incorporated into the PLA with the epoxide include talc and calcium carbonate which are present in amounts of from 0.01 to 2 parts by weight per 100 parts by weight PLA resin, which is a range of about 0.01 to about 2wt%. See ¶81-82. The expanded beads are filled in a mold cavity of a conventional molding machine and heated using steam to foam, expand, and fuse-bond the beads together. The obtained molded article is cooled and taken out of the mold cavity. See ¶132. In the Examples, carbon dioxide is used at the blowing agent which is injected into the closed vessel under pressures of, for example, 2.2, 2.4, or 2.6 MPa (see Table 1-1) for 15 minutes. 
Shinohara et al. fail to disclose that the expanded beads are filled into mold in a second vessel filled with water or oil and heating the second vessel to a temperature of from 60-90ºC for 1 to 14 minutes. Rather, the particles are fed into a mold and then steam is fed to the mold cavity to heat the mold cavity and foam, expand and fuse the beads together. This is distinct from placing the beads in a mold which is in a second vessel already filled with water or oil, followed by heating to the required temperature for the required time recited in instant claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766